Conviction for violating the local option law, fine imposed being $25 and twenty days in jail. There is a motion in the record for writ of certiorari, which is predicated upon the following affidavit of the deputy county clerk of Limestone County, to wit: "Affiant shows that he prepared the transcript in the above styled cause; that in the original statement of facts, as agreed on by the attorneys and approved by the county judge and filed in said cause, the order of the commissioners court was not set out or copied therein, as done in the statement of facts in the transcript; but in the original statement of facts as filed, where these orders now appear in the statement of facts in the transcript, were these words: "(Clerk here copy orders on page 15, 19 and 31, Book F.)" And affiant shows in preparing the transcript he copied in the statement of facts said orders from the minutes of the commissioners court, following above instructions." Under this showing the orders copied in the statement of facts cannot be considered. In other words, the clerk was not warranted in copying that part of the record of the minutes introduced on the trial, showing that local option was in force, but these orders should have been set out in the statement of facts. This being true, these orders must be stricken from the statement of facts in the transcript, and without a showing that local option was in force in Limestone County, upon which this prosecution is predicated, the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 300